18-3718
     Coronado v. Garland
                                                                                   BIA
                                                                           Thompson, IJ
                                                                           A205 709 724
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   RENE SANDOVAL CORONADO,
14            Petitioner,
15
16                     v.                                        18-3718
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23
24   FOR PETITIONER:                   Gary J. Yerman, New York, NY.
25

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted for Attorney General William P.
     Barr.
 1   FOR RESPONDENT:              Brian M. Boynton, Acting Assistant
 2                                Attorney General; Brianne Whelan
 3                                Cohen, Senior Litigation Counsel;
 4                                Lindsay Corliss, Trial Attorney,
 5                                Office of Immigration Litigation,
 6                                United States Department of
 7                                Justice, Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Rene Sandoval Coronado, a native and citizen

13   of Guatemala, seeks review of a November 15, 2018, decision

14   of the BIA affirming an October 16, 2017, decision of an

15   Immigration Judge (“IJ”) denying Coronado’s application for

16   asylum,   withholding   of   removal,   and   relief   under   the

17   Convention Against Torture (“CAT”).       In re Rene Sandoval

18   Coronado, No. A 205 709 724 (B.I.A. Nov. 15, 2018), aff’g No.

19   A 205 709 724     (Immig. Ct. N.Y. City Oct. 16, 2017).         We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history.

22       We have reviewed both the IJ’s and BIA’s decisions “for

23   the sake of completeness.”      Wangchuck v. Dep’t of Homeland

24   Sec., 448 F.3d 524, 528 (2d Cir. 2006).          The applicable

25   standards of review are well established.          See Y.C. v.
                                2
 1   Holder, 741 F.3d 324, 332 (2d Cir. 2013) (reviewing factual

 2   findings for substantial evidence and questions of law and

 3   the application of law to undisputed facts de novo).

 4         To establish asylum eligibility, an applicant must show

 5   that he has suffered past persecution, or has a well-founded

 6   fear of future persecution, “on account of race, religion,

 7   nationality, membership in a particular social group, or

 8   political      opinion.”        8   U.S.C.        § 1101(a)(42).        Absent   a

 9   finding   of    past    persecution,         an    applicant      may   establish

10   asylum eligibility based on a fear of future persecution, but

11   the   applicant        must    show      that      “he     subjectively     fears

12   persecution      and    establish      that       his     fear   is   objectively

13   reasonable.”      Ramsameachire v. Ashcroft, 357 F.3d 169, 178

14   (2d   Cir.     2004).         Although       a    fear    may    be   objectively

15   reasonable      “even    if     there        is    only     a    slight,   though

16   discernible, chance of persecution,” Diallo v. INS, 232 F.3d
17   279, 284 (2d Cir. 2000), a fear is not objectively reasonable

18   if it lacks “solid support” in the record and is merely

19   “speculative at best,” Jian Xing Huang v. U.S. INS, 421 F.3d
20   125, 129 (2d Cir. 2005).            To demonstrate a well-founded fear,

21   an applicant must show either a reasonable possibility that


                                              3
 1   he would be singled out for persecution or that the country

 2   of   removal    has    a    pattern       or    practice    of   persecuting

 3   individuals     similarly       situated         to   him.        8   C.F.R.

 4   § 1208.13(b)(2)(iii).

 5        Coronado became an evangelical Christian in the United

 6   States and thus had the burden to show that he had a credible

 7   fear of persecution as an evangelical Christian who could be

 8   viewed as interfering with gang activity in Guatemala, and

 9   that his fear was objectively reasonable.                    See Jian Xing

10   Huang, 421 F.3d at 129; Ramsameachire, 357 F.3d at 178.                  The

11   agency did not err in concluding that Coronado failed to meet

12   his burden.     His daughters—also evangelical Christians—lived

13   unharmed in Guatemala, and missionaries from his church in

14   the United States had been robbed, but not persecuted, and it

15   was unknown if they were targeted because of their work.

16   While Coronado submitted one article discussing the targeting

17   of Christians—particularly those who were seen as challenging

18   the gang’s authority or promoting an anti-gang message—the

19   article   did    not       document       any    specific    instances   of

20   persecution or their frequency as needed to establish a

21   pattern or practice of persecution.               In re A-M-, 23 I. & N.


                                           4
 1   Dec. 737, 741 (B.I.A. 2005) (requiring a showing of “systemic

 2   or pervasive” persecution); see also Mufied v. Mukasey, 508

 3 F.3d 88, 92–93 (2d Cir. 2007) (recognizing as reasonable the

 4   “systemic, pervasive, or organized” standard for finding a

 5   pattern or practice of persecution).

 6       Because Coronado failed to establish the objectively

 7   reasonable fear of future persecution required for asylum, he

 8   “necessarily”    failed   to   meet   the   higher   burden   for

 9   withholding of removal and CAT relief.      See Lecaj v. Holder,

10   616 F.3d 111, 119 (2d Cir. 2010).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                  FOR THE COURT:
15                                  Catherine O’Hagan Wolfe,
16                                  Clerk of Court




                                     5